 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   DaJuan Torrell Williams,                          No. CV-18-03239-PHX-MTL (CDB)
10                  Plaintiff,                         ORDER
11   v.
12   Ernesto Trujillo, et al.,
13                  Defendants.
14
15          Pending before the Court is the Report and Recommendation (“R&R”) of
16   Magistrate Judge Camille D. Bibles (Doc. 47) regarding Plaintiff’s Motion for Leave to

17   File a Second Amended Complaint (Doc. 40). The R&R recommends that the Motion be
18   denied. The Magistrate Judge advised the parties that they had fourteen days to file

19   objections to the R&R. (R&R at 13) (citing 28 U.S.C. § 636(b)(1); Rules 6 and 72, Federal

20   Rules of Civil Procedure). Plaintiff filed objections on October 22, 2019 (Doc. 55).
21   Defendants filed a response to Plaintiff’s objections on November 5, 2019 (Doc. 62);
22   Plaintiff filed a reply on November 12, 2019 (Doc. 65).

23          The Court has considered the objections, the response and reply thereto, and

24   reviewed the Report and Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. §

25   636(b)(1)(C) (stating that the Court must make a de novo determination of those portions

26   of the Report and Recommendation to which specific objections are made). The Court
27   agrees with the Magistrate Judge’s determinations, accepts the recommended decision
28   within the meaning of Rule 72(b), Fed. R. Civ. P., and overrules Plaintiff’s objections. See
 1   28 U.S.C. § 636(b)(1)(C) (stating that the district court “may accept, reject, or modify, in
 2   whole or in part, the findings or recommendations made by the magistrate judge”).
 3   Accordingly,
 4          IT IS ORDERED adopting the Report and Recommendation of the Magistrate
 5   Judge (Doc. 47).
 6          IT IS FURTHER ORDERED denying Plaintiff’s Motion for Leave to File a
 7   Second Amended Complaint (Doc. 40).
 8          Dated this 19th day of March, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
